        Case 3:20-cv-00232-BSM Document 12 Filed 11/02/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

JK PRODUCTS & SERVICES, INC.                                                PLAINTIFF

v.                          Case No. 3:20-CV-00232-BSM

JLW-TW CORP., d/b/a SUNTAN SUPPLY                                         DEFENDANT

                                        ORDER

      JK Products & Services, Inc.’s motion for remand [Doc. No. 8] is granted and this

case is immediately remanded to the Craighead County Circuit Court because the forum

selection clause is valid and enforceable. See Terra Int’l, Inc. v. Miss. Chem. Corp., 119

F.3d 688 (8th Cir. 1997). All other motions are denied as moot.

      IT IS SO ORDERED this 2nd day of November, 2020.


                                                  UNITED STATES DISTRICT JUDGE
